Citation Nr: 0427915	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from June 4, 1997?

2.  Entitlement to service connection for defective hearing 
of the right ear.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran also perfected a claim involving service 
connection for hearing loss in the left ear.  Service 
connection for defective hearing in the left ear was granted 
in a January 2000 rating decision.  That decision represents 
a full grant of the benefit sought; therefore, it is no 
longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977). 


FINDINGS OF FACT

1.  Since June 4, 1997, PTSD has not been manifested 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  

2.  The veteran's hearing loss in the right ear does not meet 
the VA diagnostic criteria for a hearing disability. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for PTSD from June 4, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (1996)(2002). 

2.  Defective hearing in the right ear was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in December 2003 
substantially complies with the notice requirements found in 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support his claims for service 
connection and an increased rating.  In addition, he was 
notified of the type of evidence VA would obtain, and 
evidence and information he was responsible for providing.  
He was told to send any medical reports he had.

While it is clear that the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
rating decision from which the current appeal originates.  
The appellant was provided with a statement of the case and a 
supplemental statement of the case that notified him of the 
issues addressed, the evidence considered, the adjudicative 
action taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  In fact, the 
veteran indicated in October 1999, that he has not received 
any treatment for PTSD and did not note any treatment for 
hearing loss.  Based on the procedural history of this case 
and statements from the veteran, it is the conclusion of the 
Board that VA has no outstanding or unmet duty to inform the 
veteran that any additional information or evidence is 
needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  As noted, the veteran stated he 
has not sought treatment; therefore, there were no records to 
obtain.  He was, however, afforded VA examinations for both 
PTSD and his claimed defective hearing in the right ear.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  Moreover, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown , 4 Vet. App. 384, 392-94 (1993). 



Factual background

Service medical records contain an audiological evaluation 
during a September 1965 enlistment examination that revealed 
pure tone thresholds, in decibels (after conversion to ISO 
units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
/
0

At the time of his August 1968 separation, pure tone 
thresholds, in decibels (after conversion to ISO units), were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
0
-5

No complaints associated with hearing loss were documented in 
the records.  

Private medical records dated in March 1991 show the veteran 
underwent an ISO hearing screening examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10

In July 1997, the veteran underwent a VA examination with 
regard to PTSD.  He complained of sleep disturbances due to 
flashbacks and very disturbing nightmares.  He denied having 
intrusive thoughts during the day, but the frequency of his 
nightmares reportedly was increasing.  The veteran denied 
ever receiving treatment or counseling.  He had been employed 
with the same company for more than two decades and was 
currently a supervisor.  

Mental status examination revealed the appellant to be very 
pleasant, cooperative, and to be in no acute distress.  There 
was no evidence of suicidal or homicidal ideation, delusions, 
or hallucinations.  He did relate feeling uncomfortable when 
talking about Vietnam.  He was able to recall recent and 
remote events.  Insight and judgment were fairly stable.  He 
was able to abstract without difficulty.  The veteran did not 
have an impaired impulse control.  A Global Assessment 
Functioning (GAF) score of 70 was assigned.

A statement from a serviceman dated in May 1998 indicated 
that he served with the veteran in Vietnam where many rockets 
detonated within 100 yards of their position.  The exploding 
rockets reportedly deafened personnel for several minutes on 
each occasion.

The veteran testified during a personal hearing in October 
1999.  He stated that he had a substantial hearing loss in 
the right ear.  After he was separated from service, he first 
noticed hearing loss when he realized he could hear the 
ticking of his wristwatch when he put it up to his right ear 
but not his left.  With regard to PTSD, he had difficulty 
sleeping, mild depression, nightmares, flashbacks, memory 
loss, and anxiety attacks.  He had a couple of friends, but 
had problems trusting people.  He was reprimanded several 
times at work and told he had to learn how to not, "fly off 
the handle" with other supervisors.  He was told that he 
would be fired if he did not control his behavior.  The 
veteran stated that he did not have any problems with the 
people he supervised.

In November 1999, the veteran underwent a VA examination.  He 
indicated that he had maintained employment with the same 
company for 28 years.  He continued to work as a supervisor 
and he had always been in good standing at his work place.  
He had been married three times and his current marriage was 
in its eleventh year.  His relationship with his wife and his 
son from a previous marriage were fine.  The veteran 
described himself as frustrated and irritable.  He yelled 
when angry and described his mood as "on edge."  He had 
conflicts with supervisors, but his work was never 
jeopardized due to losing control of his anger.  The veteran 
indicated he had periodic bouts of anxiety, but did not 
suffer from actual anxiety attacks.  He continued to have 
difficulty sleeping.  He denied suicidal or homicidal 
ideation.  Still, he did think about traumatic events in 
service roughly twice a month.  He denied experiencing real 
flashbacks, but did report intrusive memories from time to 
time.  The appellant described avoiding war movies.  The 
examiner indicated that the veteran appeared to be a 
relatively well functioning person who was not significantly 
impacted on a daily basis by his traumatic experiences.  A 
GAF score of 75 was assigned that reflected slight impairment 
of functioning.

On the authorized audiological evaluation in November 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25

The average loss was 13 decibels, and the speech recognition 
threshold was 94 percent.  The examiner indicated that the 
veteran's hearing in the right ear was within normal limits.

In March 2004, the veteran underwent a VA examination.  The 
veteran denied any history of psychiatric treatment, 
counseling, or hospitalization.  He did not take any 
psychotropic medication.  The veteran continued to be 
employed at the same company for 32 years and remained in 
good standing on his job.  Family relationships remained 
good.  

Mental status examination showed that the veteran was 
cooperative and polite.  He did not display obvious deficits 
in thinking or memory.  His speech was logical and focused at 
all times.  He described himself as somewhat irritable with a 
low frustration tolerance.  The veteran denied being 
aggressive, destructive, violent, or moody.  He also denied 
panic or anxiety attacks.  He occasionally had nightmares 
related to service and awoke with a sense of panic.  He 
reportedly awoke frequently during the night and had 
difficulty falling back to sleep.  His concentration was 
fair.  His hobbies were fishing, hunting, and gardening.  The 
examiner indicated that the veteran appeared mildly impaired 
in his overall functioning due to sleep disturbance, 
intrusive memories, and chronic anxiety.  A GAF score of 67 
was assigned, which represented mild impairment.

On the authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

Analysis

Initial rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2 (2003), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003). 

In reviewing the evidence, the Board finds that the 
preponderance of the evidence shows that at no time since 
June 4, 1997, has pathology due to PTSD warranted more than a 
10 percent rating.  In this regard, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD), a 30 percent evaluation is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and with intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspicion, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (forgetting names, directions, recent 
events).  A 10 percent evaluation is warranted if continuous 
medication is required to control symptoms, or for 
occupational or social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks but only during periods of significant 
stress.

The evidence in this case shows that the veteran has 
maintained steady employment for more than three decades.  He 
has friends and hobbies, and maintains good relationships 
with his wife and son.  Although at one point he complained 
of depressed feelings and some anxiety, he denied panic 
attacks, anxiety attacks, and other more severe symptoms   In 
view of the foregoing, none of these symptoms appear to have 
had any significant social or occupational affect.

Indeed, examiners in 1999 and 2004 noted that the veteran 
suffered only mild impairment due to his symptoms.  Global 
assessment of functioning scores were no lower than 67 and no 
higher than 75.  These assignments consistently reflect only 
mild impairment.  According to the Fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores that are in 
the range of 61 - 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

For these reasons, the preponderance of the evidence is not 
in favor of the veteran's claim.  As such, the benefit of the 
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the noted 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  

Neither service medical records nor post-service audiology 
evaluations show hearing loss that meets the threshold 
requirements for impairment.  As a result, whatever mild 
hearing loss found in the right ear is not considered a 
disability for VA compensation purposes.  Without competent 
evidence of a legally recognizable disability, there is no 
evidence to support the veteran's contention of hearing loss 
due to service. 

The claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD from June 4, 1997, is denied.

Service connection for defective hearing in the right ear is 
denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



